Citation Nr: 0015098	
Decision Date: 06/08/00    Archive Date: 06/15/00

DOCKET NO.  94-31 760A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for hypertension.

2.  Entitlement to an initial compensable evaluation for 
bilateral shin splints.

3.  Entitlement to an initial compensable evaluation for 
bilateral pes planus.

4.  Entitlement to an initial compensable evaluation for 
bilateral rhabdomyolysis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




INTRODUCTION

The veteran served on active duty from August 15, 1972 to 
January 31, 1993.

The current appeal arose from an April 1993 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.  The RO granted entitlement to service 
connection for hypertension with assignment of a 10 percent 
evaluation effective from February 1, 1993, and for bilateral 
shin splints, bilateral pes planus, and bilateral 
rhabdomyolysis of the calves, with assignment of a 
noncompensable evaluation respectively, effective February 1, 
1993.

The veteran and his wife attended a hearing before a Hearing 
Officer at the RO in September 1994.  A transcript of oral 
testimony provided at the hearing has been associated with 
the claims file.

In December 1994 the RO Hearing Officer affirmed the 
determinations previously entered, and granted entitlement to 
service connection for chronic lumbar strain.

In February 1995 the RO implemented the decision of the 
Hearing Officer by issuing a rating decision continuing the 
determinations previously entered and assigning a 
noncompensable for chronic lumbar strain effective February 
1, 1993.

The RO affirmed the 10 percent evaluation for hypertension, 
and the noncompensable evaluations for bilateral shin 
splints, pes planus, and rhabdomyolysis in November 1999.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.





In his May 2000 statement to the Board on the veteran's 
behalf, the representative stated that an issue for appellate 
review was entitlement to an initial compensable evaluation 
for chronic back strain.  As the Board noted earlier, service 
connection was granted for chronic back strain by the RO 
Hearing Officer in December 1994, and such grant was the 
subject of an RO rating decision in February 1995 wherein a 
noncompensable evaluation was assigned effective February 1, 
1993.  This issue has not been the subject of a timely notice 
of disagreement, statement of the case, and timely filed 
substantive appeal.  

As this issue has been neither procedurally prepared nor 
certified for appellate review, the Board is referring it to 
the RO for initial consideration and appropriate action.  
Godfrey v. Brown, 7 Vet. App. 398 (1995).


FINDINGS OF FACT

1.  Hypertension was not manifested by diastolic pressure 
predominantly 110 or more with definite symptoms from 
February 1, 1993 to January 11, 1998; nor has it been 
manifested by diastolic pressure predominantly 110 or more, 
or systolic pressure predominantly 200 or more since January 
12, 1998.

2.  VA examinations have reported bilateral shin splints by 
history only with no evidence of any clinical objective 
findings thereof.

3.  Bilateral pes planus is productive of not more than 
moderate impairment or additional functional loss due to pain 
or other pathology.

4.  VA examinations have reported bilateral rhabdomyolysis of 
the calves by history only with no evidence of clinical 
objective pathology thereof.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for hypertension have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991);  38 C.F.R. §§ 4.7, 4.104, Diagnostic 
Code 7101 (effective prior to January 12, 1998);  38 C.F.R. 
§ 4.104, Diagnostic Code 7101; 62 Fed. Reg. 65207-65224 (Dec. 
11, 1997) (effective January 12, 1998).

2.  The criteria for an initial compensable evaluation for 
bilateral shin splints have not been met.  38 U.S.C.A. §§ 
1155, 5107;  38 C.F.R. §§ 4.7, 4.20, 4.31, 4.73, Diagnostic 
Code 5312 (effective and subsequent to July 3, 1997).

3.  The criteria for an initial compensable evaluation of 10 
percent for bilateral pes planus have been met.  38 U.S.C.A. 
§§ 1155, 5107;  38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a; 
Diagnostic Code 5276 (1999).

4.  The criteria for an initial compensable evaluation for 
bilateral rhabdomyolysis of the calves have not been met.  
38 U.S.C.A. §§ 1155, 5107;  38 C.F.R. §§ 4.7, 4.20, 4.73, 
Diagnostic Code 5311 (effective prior and subsequent to July 
3, 1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A review of the service medical records discloses that the 
veteran was treated for hypertension, bilateral shin splints, 
and rhabdomyolysis.  A radiographic study disclosed pes 
planus with no osseous or joint pathology.

The veteran filed a claim of entitlement to service 
connection for hypertension, bilateral shin splints, pes 
planus, and rhabdomyolysis on February 5, 1993.

VA conducted a hypertension examination of the veteran in 
September 1993.  He related he had been told he had 
rhabdomyolysis caused by running with resultant lower 
extremity discomfort.  The examiner noted that a review of 
the service medical records had disclosed the veteran had 
resolving rhabdomyolysis in 1988.  Examination of the heart 
was negative for any abnormality.  Blood pressure was 
160/110. The heart rate was 76 and regular.  The examiner 
diagnosed hypertension, uncontrolled.  The examiner also 
recorded that rhabdomyolysis was not found.  He noted that 
this was a self-limited medical condition after strenuous use 
of muscles and was not a continued disease.

VA conducted an orthopedic examination of the veteran in 
September 1993.  He related that his extremity bone problems 
in service were referable to pain in both legs with running 
activities which had been called shin splints.  He also had 
bilateral flat feet which occasionally were painful with 
prolonged standing and running.  

Pertinent clinical findings obtained on examination show that 
deep tendon reflexes in the lower extremities were equal and 
active.  The veteran could do heel and toe walking, and deep 
knee bend without difficulty.  Examination of the feet 
disclosed moderate flattening of the longitudinal arches and 
moderate bulging of the medial borders of both feet.  There 
was a full range of motion through the ankles and subtalar 
joints with no rigidity in the feet with manipulation.  

The veteran related that he had intermittent pain in both 
legs after running, extending from his ankles to his knees.  
These were made more comfortable with warm water soaks.  The 
examiner recorded there was no abnormality noted in the legs 
on examination.  There was good muscle function, with no 
local swelling or increased heat.  The pertinent examination 
diagnoses were bilateral flat feet, minimally painful 
following running activities or prolonged marching and 
walking, with mild impairment of function; and pain in both 
legs with running activities which had been called shin 
splints, with the examiner noting he could find no 
abnormality in the legs at the time of examination.  
Radiographic study of the feet disclosed bilateral pes 
planus, otherwise unremarkable.
The veteran and his wife attended a hearing before a Hearing 
Officer at the RO in September 1994.  He testified that he 
had chest pains, headaches, and dizziness.  With respect to 
shin splints he related that his feet hurt and swell, and his 
pain was concentrated in his ankles.  The pain was said to 
radiate up his legs.  He complained of leg cramps, need of 
warm water to relive the pain, tenderness at the bottom of 
his feet, calf cramps, and need for muscle relaxers.  Calf 
cramps were precipitated by sitting, driving or walking.  He 
testified that he was on medication for hypertension.

VA conducted a hypertension examination of the veteran in 
November 1994.  Pertinent findings obtained on examination 
disclosed that the lungs were clear to auscultation.  The 
heart appeared to be clinically normal with a rate of 84 per 
minute.  No murmurs were heard.  Blood pressure was 130/90, 
128/90, and 130/88.  The diagnosis was hypertension, 
essential, moderately severe, fairly well controlled with 
medication.  The veteran was noted to be under treatment at 
the local VA outpatient clinic.

VA conducted an orthopedic examination of the veteran in 
November 1994.  Pertinent clinical findings obtained on 
examination disclosed a normal gait pattern.  He was observed 
to move around the room with ease, get up and down out of a 
chair and onto the examining table with no problems.  He 
walked on his toes and heels, and fully squatted normally.  
Deep tendon reflexes, sensation and muscle strength in the 
lower extremities were physiologic and bilaterally equal.  
There was no sensory deficit, atrophy, or paresis.  Lower 
limb lengths were symmetrical.  Examination of the calves 
disclosed no residual abnormalities.  There was no undo 
tenderness over the tibias.  The ankles themselves 
demonstrated no swelling or effusion.  Range of motion of the 
ankles was normal.  He had mild familial congenital pes 
planus.

The pertinent examination impressions were pes planus, 
congenital/familial, history of bilateral shin splints, and 
history of rhabdomyolysis of the calves bilaterally without 
any significant subjective complaints or objective 
abnormalities noted in the calves.  Radiographic studies of 
the tibias and ankles for shin splints were negative for any 
abnormalities.

VA conducted an orthopedic examination of the veteran in 
November 1997.  The examiner noted that the veteran's only 
complaint was of pain in the right calf.  Pertinent findings 
obtained on examination disclosed some flattening of the 
feet.  He did not complain particularly of pain, stiffness or 
weakness in the feet.  He was on his feet all day walking on 
a concrete floor for the Post Office Department and stated 
that at the end of the day his feet hurt.  There was no 
swelling or redness.  There were no calluses on the feet.  He 
did not wear any type of orthotics in his shoes.  The 
examiner noted that the diagnosis was mild pes planus at 
best.

The veteran complained of pain in the right thigh which he 
said was worse when driving.  His legs sometimes became numb.  
The muscle mass in his thigh appeared to be normal.  There 
was no loss of muscle mass.  There did not seem to be any 
pain on palpation of the upper right leg and the veteran 
stated that he had very little problem.  With respect to the 
calves, the veteran stated that he had problems while in 
service with shin splints, but that he did not have much of a 
problem at present.  

He was on his feet all day, but did not complain of shin 
splints at the present time.  The calves of the legs appeared 
to be normal.  There was no difference in the size of the 
calves on one leg or the other.  The examination diagnoses 
were history of bilateral shin splints while in the service 
but not complained of at present, rhabdomyolysis of the 
calves with no complaint at present time and normal lower 
extremity, and mild to moderate pes planus in a patient who 
is on his feet all day on a concrete floor, but with very 
little complaint other than occasional soreness.

VA conducted a hypertension and heart examination of the 
veteran in November 1997.  He related that at present his 
hypertension was extremely well controlled.  He denied any 
severe symptoms or any symptoms related to high blood 
pressure.  He had an occasional headache, but the examiner 
noted they sounded like just a normal headache.  There was no 
dizziness, chest pain, or palpitation.  He had no cardiac 
symptoms, angina, congestive heart failure, shortness of 
breath, ankle edema, or orthopnea.  


The examiner noted that on examination the veteran appeared 
healthy looking.  Blood pressure was 140/90, 142/88, and 
140/90.  Pulse was 60 and regular.  Lungs were clear to 
auscultation and percussion.  The heart was not enlarged on 
percussion and the rhythm was regular.  There were no murmurs 
or fraction rubs.  The diagnostic impressions show the 
examiner recorded the veteran has hypertension that was under 
good control.  It was not any worse.  He had no heart disease 
that he could find.

Associated with the claims file is a quantity of VA 
outpatient treatment reports dated intermittently during the 
1990's which show blood pressure readings reported as 
including 151/104, 163/97, 152/93, 160/98, 160/99, 129/77, 
166/92, 129/77,139/92, 158,84, 155/82, 125/84, 170/107, 
179/107, 147,88, 120/80, and 140/90. 

Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991);  
38 C.F.R. § 4.1 (1999).

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability.  38 C.F.R. 
§ 4.2; and resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. 
§ 4.3; where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7; and, evaluating 
functional impairment on the basis of lack of usefulness, and 
the effects of the disabilities upon the person's ordinary 
activity.  38 C.F.R. § 4.10.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  Crepitation either in the 
soft tissues such as the tendons or ligaments, or crepitation 
within the joint structures should be noted carefully as 
points of contact which are diseased.  38 C.F.R. § 4.59.

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).

However, in Fenderson v. West, 12 Vet. App. 119 (1999), the 
United States Court of Appeals for Veterans Claims (Court) 
held that the rule from Francisco does not apply where the 
appellant has expressed dissatisfaction with the assignment 
of an initial rating following an initial award of service 
connection for that disability.  Rather, at the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.

With regard to the veteran's request for increased schedular 
evaluations, the Board will only consider the factors 
enumerated in the applicable rating criteria.  Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (1999).

The Board notes that the VA Rating Schedule that addresses 
Muscle Injuries and The Cardiovascular System, Diseases of 
the Arteries and Veins were amended since the veteran filed 
his claim for compensation benefits on February 5, 1993.  The 
criteria addressing The Cardiovascular System, Diseases of 
the Arteries and Veins were amended on January 12, 1998.  The 
criteria addressing Muscle Injuries were amended on July 3, 
1997.  The amendments addressing Muscle Injuries were made 
because medical science had advanced, and commonly used 
medical terms had changed.  The effect of these amendments 
was to update this portion of the rating schedule to ensure 
that it used current medical terminology and unambiguous 
criteria, and that it reflected medical advances that had 
occurred since the last review. The amendments were not 
substantive in nature.
In this regard, both prior and subsequent to July 3, 1997, 
the criteria for rating muscle groups XI and XII are the 
same.  

A noncompensable evaluation may be assigned for slight damage 
to muscle group XI, 10 percent when moderate, 20 percent when 
moderately severe, and 30 percent when severe.  38 C.F.R. 
§ 4.73; Diagnostic Code 5311.  Similarly, a noncompensable 
evaluation may be assigned for slight damage to muscle group 
XII, 10 percent when moderate, 20 percent when moderately 
severe, and 30 percent when severe.  38 C.F.R. § 4.73; 
Diagnostic Code 5312.  (effective both prior and subsequent 
to July 3, 1997).

Prior to January 12, 1998, a 10 percent evaluation was 
assignable for hypertensive vascular disease with diastolic 
pressure predominantly 100 or more, 20 percent with diastolic 
pressure predominantly 110 or more with definite symptoms, 40 
percent with diastolic pressure predominantly 120 or more and 
moderately severe, and 60 percent with diastolic pressure 
predominantly 130 or more and severe symptoms.  38 C.F.R. 
§ 4.104; Diagnostic Code 7101 (effective prior to January 12, 
1998).

Effective January 12, 1998, a 10 percent evaluation may be 
assigned for hypertensive vascular disease (hypertension and 
isolated systolic hypertension) with diastolic pressure 
predominantly 100 or more, or; systolic pressure 
predominantly 160 or more, or; minimum evaluation for an 
individual with a history of diastolic pressure predominantly 
100 or more who requires continuous medication for control, 
20 percent with diastolic pressure predominantly 110 or more, 
or; systolic pressure predominantly 200 or more, 40 percent 
with diastolic pressure predominantly 120 or more, and 60 
percent with diastolic pressure predominantly 130 or more.  
38 C.F.R. § 4.104; Diagnostic Code 7101 (effective January 
12, 1998).

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to the appellant will apply unless Congress provided 
otherwise.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).

A noncompensable evaluation may be assigned for mild acquired 
flatfoot with symptoms relieved by built-up shoe or arch 
support.  A 10 percent evaluation may be assigned for 
moderate acquired flatfoot with weight-bearing line over or 
medial to great toe, inward bowing of the tendo achillis, 
pain on manipulation and use of the feet, bilateral or 
unilateral.  A 20 percent evaluation may be assigned for 
severe unilateral acquired flatfoot, and 30 percent when 
bilateral, with objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use, characteristic 
callosities.  A 30 percent evaluation may be assigned for 
unilateral pronounced acquired flatfoot, and 50 percent when 
bilateral, with marked pronation, extreme tenderness of 
plantar surfaces of the feet, marked inward displacement and 
severe spasm of the tendo achillis on manipulation, not 
improved by orthopedic shoes or appliances.  38 C.F.R. 
§ 4.71a; Diagnostic Code 5276.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1999).

Analysis

Initially, the Board finds that the veteran's claims for 
entitlement to initial increased evaluations for his 
hypertension, bilateral shin splints, bilateral pes planus, 
and bilateral rhabdomyolysis of the calves are well grounded 
within the meaning of 38 U.S.C.A. § 5107(a); that is, 
plausible claims have been presented.  Murphy v. Derwinski, 1 
Vet. App. 78 (1990).

In general, an allegation of increased disability is 
sufficient to establish a well grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The veteran's assertions concerning the severity of 
his disabilities at issue (that are within the competence of 
a lay party to report) are sufficient to conclude that his 
claims for increased initial evaluations for those 
disabilities are well grounded.  King v. Brown, 5 Vet. 
App. 19 (1993).

The Board is also satisfied that all relevant facts have been 
properly developed to their full extent and that VA has met 
its duty to assist.  Godwin v. Derwinski, 1 Vet. App. 419 
(1991); White v. Derwinski, 1 Vet. App. 519 (1991).  In this 
regard the Board notes that the veteran has been afforded the 
opportunity to identify and/or submit evidence in support of 
his claims.  Additional evidence was requested and associated 
with the claims file.  He was also afforded the opportunity 
to present oral testimony before the RO Hearing Officer, and 
a transcript of his testimony is of file.  He has been 
examined by VA on numerous occasions, reports of which have 
been associated with the claims file.  The Board is unaware 
of any additional evidence which has not already been 
requested and/or obtained that is pertinent to the veteran's 
appeal.  The Board finds that the evidentiary record is ready 
for appellate review at this time.

Bilateral shin splints and rhabdomyolysis of calves

The Board's review of the evidentiary record discloses that 
while the veteran was treated for these disabilities during 
his active service, neither has been confirmed as present on 
any of the post service VA examinations of record.  In this 
regard the Board notes that the November 1997, November 1994, 
and September 1993 VA examinations show shin splints and 
rhabdomyolysis were reported by history only with no clinical 
objective evidence of either disorder on comprehensive 
clinical inspection.  In fact on the subject examinations, 
the VA examiners were quite explicit in acknowledging that 
the could not find any evidence of either disorder.  
Moreover, the veteran had minimal to no symptomatic 
complaints as to either disorder when most recently examined 
by VA.

As the Board noted earlier, the criteria for rating muscle 
injuries were changed during the pendency of the veteran's 
appeal.  He is therefor entitled to application of the more 
favorable criteria.  However, the evidentiary record does not 
support a grant of entitlement to a compensable evaluation 
under either criteria.

The RO has rated the veteran's service-connected bilateral 
shin splints and rhabdomyolysis as analogous to muscle 
injuries.  Even assuming that muscle injury were present, the 
clinical findings on VA examinations would support no more 
than the currently assigned noncompensable evaluations which 
are predicated on slight disablement.  No disablement 
referable to either disorder has been shown on examination, 
and consequently there exists no basis upon which predicate 
entitlement to an initial compensable for either disorder.

As the Board noted earlier, this case involves the initial 
grants of service connection and the veteran's appeal is with 
the initial rating assigned for his bilateral shin splints 
and rhabdomyolysis.  In view of the denial with respect to 
both disabilities, there exists no basis upon which to 
predicate assignment of "staged" ratings.  See Fenderson, 
supra.

Hypertension

As the Board noted earlier, the criteria for rating 
hypertension were amended during the pendency of the 
appellant's claim.  He is therefore entitled to application 
of those criteria which are more favorable to his claim.  
However, the Board finds that the veteran does not meet the 
criteria for assignment of an evaluation in excess of 10 
percent under either the previous or amended criteria for 
rating hypertension.

In this regard the Board notes that from February 1, 1993, 
through January 11, 1998, the day prior to the effective date 
of the amended criteria, the veteran's diastolic blood 
pressure was never shown to be predominantly 110 or more with 
symptoms.  





As to the amended criteria, the evidentiary record shows that 
the veteran's hypertension has been most recently reported as 
under good control with no evidence of heart disease, and his 
diastolic blood pressure has never been shown as 
predominantly 110 or more, or his systolic pressure 200 or 
more.  There exists no basis upon which to predicate a grant 
of entitlement to an initial evaluation in excess of 10 
percent for hypertension under either criteria effective the 
date of the new criteria, January 12, 1998.

As the Board noted earlier, this case involves the veteran's 
appeal as to the initial evaluation of hypertension following 
a grant of service connection.  In view of the Board's 
denial, there exists no basis upon which to predicate 
assignment of "staged" ratings.  See Fenderson, supra.


Bilateral pes planus

With respect to pes planus, the Board notes that the RO has 
rated it as noncompensable under diagnostic code 5276.  The 
noncompensable evaluation contemplates symptoms relieved by 
built-up shoe or arch support.  The next higher evaluation is 
10 percent and it requires moderate impairment with weight-
bearing line over or medial to great toe, inward bowing of 
the tendo achillis, pain on manipulation and use of the feet, 
bilateral or unilateral.

The Board's review of the evidentiary record discloses that 
the veteran has complained of bilateral foot pain on use of 
the feet and after putting in a day of work on concrete 
flooring.  His complaints of pain have been consistent on VA 
examinations.  In view of complaints of pain on use of the 
feet, the Board finds that the evidentiary record supports a 
grant of entitlement to an initial compensable evaluation of 
10 percent for pes planus.

The next higher evaluation of 20 percent requires severe 
unilateral pes planus, 30 percent when bilateral, with 
objective evidence of marked deformity (pronation, abduction, 
etc.), pain on manipulation and use accentuated, indication 
of swelling on use, characteristic callosities, none of which 
has been demonstrated on any of the post service VA 
examinations.  Accordingly, assignment of the next higher 
evaluation under this diagnostic code is not warranted.

With respect to functional loss due to pain, the Board finds 
that VA examinations have been negative for any clinical 
objective findings of weakness or weakened movement, 
incoordination, more movement than normal, deformity, 
atrophy, etc.  The VA examiners have determined that there is 
minimal impairment of function and that the veteran is able 
to put in regular days of work.  Even pain has been described 
as minimal.  Radiographic studies have been negative for 
arthritis.  In view of the foregoing, the Board finds no 
basis upon which to predicate assignment of an evaluation in 
excess of 10 percent on the basis of functional loss due to 
pain with application of 38 C.F.R. §§ 4.40, 4.45, 4.59.

As the Board noted earlier, this case involves an appeal as 
to the initial rating assigned for pes planus after the grant 
of service connection.  The Board finds that the assigned 
compensable evaluation of 10 percent is warranted effective 
the date of the grant of service connection; that is February 
1, 1993, with no basis for assignment of "staged" ratings.  
See Fenderson, supra.


Additional Matters

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claims for 
initial increased evaluations for hypertension, bilateral 
shin splints and rhabdomyolysis of the calves.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board, however, is still obligated to 
seek all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did read the regulation as precluding the 
Board from affirming an RO conclusion that a claim does not 
meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the veteran's case at hand, the Board notes that the RO 
not only provided the veteran, but discussed the criteria for 
extraschedular evaluation and determined that the veteran did 
not qualify for increased compensation benefits in this 
regard.  The Board agrees with the determination of the RO.

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).

The current schedular criteria adequately compensate the 
veteran for the current nature and extent of severity of his 
hypertension, bilateral pes planus, shin splints, 
rhabdomyolysis of calves.  Having reviewed the record with 
thee mandates in mind, the Board finds no basis for further 
action on this question.


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for hypertension is denied.

Entitlement to an initial compensable evaluation for 
bilateral shin splints is denied.

Entitlement to an initial compensable evaluation of 10 
percent for bilateral pes planus is granted, subject to the 
governing criteria applicable to the payment of monetary 
benefits.

Entitlement to an initial compensable evaluation for 
bilateral rhabdomyolysis of the calves is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

